DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 45-48, 50-53, 56-63, 67, 69 and 70 have been considered but they are not persuasive. The examiner has cited Nagano et al. (2004/0027631) to teach the amended limitations of independent claims 45, 59, 69 and 70. Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-48, 50-53 and 56-58 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,025,635 (hereinafter Goutain ‘635) in view of Nagano et al. (2004/0027631) and Feitisch et al. (2006/0018355).

Regarding claim 45, Goutain ‘635 disclose: a support member; a plurality of laser diode devices each configured to emit a laser beam; wherein at least one of the plurality of laser diode devices comprises a gallium and nitrogen containing laser diode device configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration;  wherein: the support member is configured to transport thermal energy from the laser diode devices to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from the laser diode device to the heat sink is characterized by a thermal impedance; and the optical module apparatus is characterized by an optical output power of at least 5 W (claim 1). 
Goutain ‘635 do not disclose: a plurality of ceramic support members, a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips, each of the plurality of laser diode chips having a single laser diode device configured to emit a laser beam; and a power source electrically coupled to the plurality of laser diode chips.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Goutain ‘635 does not disclose in claim 1: ceramic support member; and a power source electrically coupled to the plurality of laser diode chips.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘635 as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Goutain ‘635 does not disclose in claim 1: and a power source electrically coupled to the plurality of laser diode chips.
However, Goutain ‘635 disclsoes in claim 3: electrical input interface configured to couple electrical into power to the plurality of laser devices (power source must be present to couple electrical power to the plurality of laser devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goutain ‘635 as modified by electrically coupling a power source to the plurality laser diode chips in order to electrically bias the laser diode chips. 

Regarding claim 46, Goutain ‘635 as modified discloses: wherein at least one of the plurality of laser diode chips comprises an AlInGaP laser diode device configured to emit a laser beam characterized by red emission with a wavelength ranging from 625 nm to 665 nm; or wherein at least one of the plurality of laser diode devices comprises a GaAs or AlGaAsP laser diode chips configured to emit a laser beam characterized by an infrared emission, or a combination thereof (claim 2). 

Regarding claim 47, Goutain ‘635 as modified discloses: further comprising an electrical input interface configured to couple electrical input power to the plurality of laser diode chips; and wherein the electrical input interface is configured to couple radio frequency electrical inputs to the plurality of laser diode chips or wherein the electrical input interface is configured to couple logic signals to the plurality of laser diode chips (claim 3). 

Regarding claim 48, Goutain ‘635 as modified discloses: wherein the plurality of laser diode chips are operable in an environment comprising at least 150,000 ppm oxygen gas; wherein each of the plurality of laser diode chips is substantially free from efficiency degradation over a time period from the oxygen gas (claim 5). 

Regarding claim 49, Goutain ‘635 as modified discloses: wherein the support members eachcomprises a material selected from copper, aluminum, silicon, and a combination of any of the foregoing; and further comprising a micro-channel cooler thermally coupled to the plurality of support members or further comprising a heat spreader coupled between the plurality support members and the plurality of laser diode chips (claim 6, claim 7). 

Regarding claim 50, Goutain ‘635 as modified discloses: further comprising a combiner configured to provide the output beam characterized by a selected spatial pattern having a maximum width and a minimum width (claim 15). 

Regarding claim 51, Goutain ‘635 as modified discloses: further comprising a plurality ofsubmount members characterized by a coefficient of thermal expansion (CTE) each coupled to one of the plurality of support member and the heat sink, wherein the plurality of submount members couple the plurality of laser diode chips to the support members (claim 18, claim 19). 

Regarding claim 52, Goutain ‘635 as modified discloses: wherein each of the plurality of submount members comprises a material selected from aluminum nitride, silicon carbide, BeO, diamond, composite diamond, and a combination of any of the foregoing (claim 20). 

Regarding claim 53, Goutain ‘635 as modified discloses: further comprising a submount attached to the plurality of support members, the submount being characterized by a thermal conductivity of at least 200 W/(mk); and wherein each of the plurality of laser diode chips are thermally coupled directly to one of the plurality of support members (claim 22, claim 23). 

Regarding claim 56, Goutain ‘635 as modified discloses: wherein the one or more optical devices comprise an optical fiber, wherein the output beam is coupled into the optical fiber (claim 28). 

Regarding claim 57, Goutain ‘635 as modified discloses: wherein the plurality of laser diode chips include N laser diode chips and N ranges from 3 to 50 (claim 29). 

Regarding claim 58, Goutain ‘635 as modified discloses: wherein the output beam is characterized by an optical power of 5 W and greater, 10 W and greater, 50 W and greater, 100 W and greater, or 200 W and greater (claim 33). 

Claims 45-48, 50-53 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,371,970 (hereinafter Goutain ‘970) in view of Nagano et al. (2004/0027631) and Feitisch et al. (2006/0018355).

Regarding claim 45, Goutain ‘970 disclose: a support member; a plurality of laser diode devices each configured to emit a laser beam; wherein at least one of the plurality of laser diode chips comprises a gallium and nitrogen containing laser diode device configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the support member is configured to transport thermal energy from the laser diode devices to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from the laser diode device to the heat sink is characterized by a thermal impedance (claim 1). 
Goutain ‘970 do not disclose: a plurality of ceramic support members, a plurality of laser diode each coupled to one of the plurality of support member, each of the plurality of laser diode chips having a single laser diode device configured to emit a laser beam; and a power source electrically coupled to the plurality of laser diode chips; and the optical module apparatus is characterized by an optical output power of at least 5 W.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Goutain ‘970 as modified does not disclose in claim 1: ceramic support member; and a power source electrically coupled to the plurality of laser diode chips; and the optical module apparatus is characterized by an optical output power of at least 5 W.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘970 as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Goutain ‘970 as modified does not disclose in claim 1: and a power source electrically coupled to the plurality of laser diode chips; and the optical module apparatus is characterized by an optical output power of at least 5 W.
However, Goutain ‘970 discloses in claim 3: electrical input interface configured to couple electrical into power to the plurality of laser devices (power source must be present to couple electrical power to the plurality of laser devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goutain ‘970 as modified by electrically coupling a power source to the plurality laser diode chips in order to electrically bias the laser diode chips. 
Goutain ‘970 as modified do not disclose: the optical module apparatus is characterized by an optical output power of at least 5 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical module characterized by an optical output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power of the device by routine experimentation.

Regarding claim 46, Goutain ‘970 as modified discloses: wherein at least one of the plurality of laser diode chips comprises an AlInGaP laser diode device configured to emit a laser beam characterized by red emission with a wavelength ranging from 625 nm to 665 nm; or wherein at least one of the plurality of laser diode devices comprises a GaAs or AlGaAsP laser diode chips configured to emit a laser beam characterized by an infrared emission, or a combination thereof (claim 2). 

Regarding claim 47, Goutain ‘970 as modified discloses: further comprising an electrical input interface configured to couple electrical input power to the plurality of laser diode chips; and wherein the electrical input interface is configured to couple radio frequency electrical inputs to the plurality of laser diode chips or wherein the electrical input interface is configured to couple logic signals to the plurality of laser diode chips (claim 3). 

Regarding claim 48, Goutain ‘970 as modified discloses: wherein the plurality of laser diode chips are operable in an environment comprising at least 150,000 ppm oxygen gas; wherein each of the plurality of laser diode chips is substantially free from efficiency degradation over a time period from the oxygen gas (claim 4). 

Regarding claim 50, Goutain ‘970 as modified discloses: further comprising a combiner configured to provide the output beam characterized by a selected spatial pattern having a maximum width and a minimum width (claim 19). 

Regarding claim 51, Goutain ‘970 as modified discloses: further comprising a plurality of submount members characterized by a coefficient of thermal expansion (CTE) each coupled to one of the plurality of ceramic support member and the heat sink, wherein the plurality of ceramic submount members couple the plurality of laser diode chips to the support members (claim 11). 

Regarding claim 52, Goutain ‘970 as modified discloses: wherein each of the plurality of submount members comprises a material selected from aluminum nitride, silicon carbide, BeO, diamond, composite diamond, and a combination of any of the foregoing (claim 12). 

Regarding claim 53, Goutain ‘970 as modified discloses: further comprising a submount attached to the plurality of ceramic support members, the submount being characterized by a thermal conductivity of at least 200 W/(mk); and wherein each of the plurality of laser diode chips are thermally coupled directly to one of the plurality of ceramic support members (claim 13). 

Regarding claim 56, Goutain ‘970 as modified discloses: wherein the one or more optical devices comprise an optical fiber, wherein the output beam is coupled into the optical fiber (claim 8). 

Regarding claim 57, Goutain ‘970 as modified discloses: wherein the plurality of laser diode chips include N laser diode chips and N ranges from 3 to 50 (claim 17). 

Regarding claim 58, Goutain ‘970 as modified do not disclose: wherein the output beam is characterized by an optical power of 5 W and greater, 10 W and greater, 50 W and greater, 100 W and greater, or 200 W and greater. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical module characterized by an optical output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power of the device by routine experimentation.

Claims 45-48, 50-53 and 56-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,835,296 (hereinafter Goutain ‘296) in view of Nagano et al. (2004/0027631) and Feitisch et al. (2006/0018355).

Regarding claim 45, Goutain ‘296 disclose: a support member; a plurality of laser diode devices each configured to emit a laser beam; wherein at least one of the plurality of laser diode chips comprises a gallium and nitrogen containing laser diode device configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the support member is configured to transport thermal energy from the laser diode devices to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from the laser diode device to the heat sink is characterized by a thermal impedance (claim 1). 
Goutain ‘296 do not disclose: a plurality of ceramic support members, a plurality of laser diodes each coupled to one of the plurality of support member, each of the plurality of laser diode chips having a single laser diode device configured to emit a laser beam; and a power source electrically coupled to the plurality of laser diode chips; and the optical module apparatus is characterized by an optical output power of at least 5 W.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Goutain ‘296 as modified do not disclose: ceramic support member; and a power source electrically coupled to the plurality of laser diode chips; and the optical module apparatus is characterized by an optical output power of at least 5 W.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘296 as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Goutain ‘296 as modified do not disclose: and a power source electrically coupled to the plurality of laser diode chips; and the optical module apparatus is characterized by an optical output power of at least 5 W.
However, Goutain ‘296 discloses in claim 3: electrical input interface configured to couple electrical into power to the plurality of laser devices (power source must be present to couple electrical power to the plurality of laser devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goutain ‘296 as modified by electrically coupling a power source to the plurality laser diode chips in order to electrically bias the laser diode chips. 
Goutain ‘296 as modified do not disclose: the optical module apparatus is characterized by an optical output power of at least 5 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical module characterized by an optical output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power of the device by routine experimentation.

Regarding claim 46, Goutain ‘296 as modified discloses: wherein at least one of the plurality of laser diode chips comprises an AlInGaP laser diode device configured to emit a laser beam characterized by red emission with a wavelength ranging from 625 nm to 665 nm; or wherein at least one of the plurality of laser diode devices comprises a GaAs or AlGaAsP laser diode chips configured to emit a laser beam characterized by an infrared emission, or a combination thereof (claim 2). 

Regarding claim 47, Goutain ‘296 as modified discloses: further comprising an electrical input interface configured to couple electrical input power to the plurality of laser diode chips; and wherein the electrical input interface is configured to couple radio frequency electrical inputs to the plurality of laser diode chips or wherein the electrical input interface is configured to couple logic signals to the plurality of laser diode chips (claim 3). 

Regarding claim 48, Goutain ‘296 as modified discloses: wherein the plurality of laser diode chips are operable in an environment comprising at least 150,000 ppm oxygen gas; wherein each of the plurality of laser diode chips is substantially free from efficiency degradation over a time period from the oxygen gas (claim 4). 

Regarding claim 49, Goutain ‘296 as modified discloses: wherein the support members eachcomprises a material selected from copper, aluminum, silicon, and a combination of any of the foregoing; and further comprising a micro-channel cooler thermally coupled to the plurality of support members or further comprising a heat spreader coupled between the plurality support members and the plurality of laser diode chips (claim 5). 

Regarding claim 50, Goutain ‘296 as modified discloses: further comprising a combiner configured to provide the output beam characterized by a selected spatial pattern having a maximum width and a minimum width (claim 9). 

Regarding claim 51, Goutain ‘296 as modified discloses: further comprising a plurality ofsubmount members characterized by a coefficient of thermal expansion (CTE) each coupled to one of the plurality of support member and the heat sink, wherein the plurality of submount members couple the plurality of laser diode chips to the support members (claim 10). 

Regarding claim 52, Goutain ‘296 as modified discloses: wherein each of the plurality of submount members comprises a material selected from aluminum nitride, silicon carbide, BeO, diamond, composite diamond, and a combination of any of the foregoing (claim 11). 

Regarding claim 53, Goutain ‘296 as modified discloses: further comprising a submount attached to the plurality of support members, the submount being characterized by a thermal conductivity of at least 200 W/(mk); and wherein each of the plurality of laser diode chips are thermally coupled directly to one of the plurality of support members (claim 12). 

Regarding claim 56, Goutain ‘296 as modified discloses: wherein the one or more optical devices comprise an optical fiber, wherein the output beam is coupled into the optical fiber (claim 1). 

Regarding claim 57, Goutain ‘296 as modified discloses: wherein the plurality of laser diode chips include N laser diode chips and N ranges from 3 to 50 (claim 16). 

Regarding claim 58, Goutain ‘296 as modified do not disclose: wherein the output beam is characterized by an optical power of 5 W and greater, 10 W and greater, 50 W and greater, 100 W and greater, or 200 W and greater. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical module characterized by an optical output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power of the device by routine experimentation.

Regarding claim 59, Goutain ‘296 discloses: a support member; a plurality of laser diode devices overlying the support member, each of the plurality of laser diode devices configured to emit a laser beam; wherein at least one of the plurality of laser diode devices comprises gallium and nitrogen and is configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, green emission with a wavelength ranging from 500 nm to 560 nm, and a combination thereof; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine and/or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive laser beams from the plurality of laser diode devices by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the support member is configured to transport thermal energy from the plurality of laser diode devices to a heat sink (claim 1). 
Goutain ‘296 do not disclose: a plurality of ceramic support members, a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips; each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam, each of the one or more laser diode devices configured to emit a laser beam; the output beam is characterized by an optical output power of at least 5 W.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Goutain ‘296 as modified do not disclose: ceramic support members; the output beam is characterized by an optical output power of at least 5 W.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘296 as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Goutain ‘296 as modified do not disclose: the output beam is characterized by an optical output power of at least 5 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical module characterized by an optical output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power of the device by routine experimentation.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,247,366 (hereinafter Goutain ‘366) in view of Nagano et al. (2004/0027631), Suda (6,324,197) and Feitisch et al. (2006/0018355).

Regarding claim 45, Goutain ‘366 disclose: a support member; a plurality of laser diode devices each configured to emit a laser beam; wherein at least one of the plurality of laser diode devices comprises a gallium and nitrogen containing laser diode device configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the support member is configured to transport thermal energy from the laser diode devices to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from the laser diode device to the heat sink is characterized by a thermal impedance; and the optical module apparatus is characterized by an optical output power of at least 5 W (claim 1). 
Goutain ‘366 does not disclose in claim 1: a plurality of ceramic support members, a plurality of laser diodes each coupled to one of the plurality of support member, each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam; and a power source electrically coupled to the laser diode devices.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘366 as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Goutain ‘366 as modified do not disclose: and a power source electrically coupled to the laser diode devices.
Suda discloses: a power source electrically coupled to the laser diode device (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goutain ‘366 as modified by coupling a power source to the laser diodes in order to electrically bias the laser diode devices. 

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,655,800 (hereinafter Goutain ‘800) in view of Nagano et al. (2004/0027631), Suda (6,324,197) and Feitisch et al. (2006/0018355).

Regarding claim 45, Goutain ‘800 disclose: a support member; a plurality of laser diode devices each configured to emit a laser beam; wherein at least one of the plurality of laser diode chips comprises a gallium and nitrogen containing laser diode device configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the support member is configured to transport thermal energy from the laser diode devices to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from the laser diode device to the heat sink is characterized by a thermal impedance; and the optical module apparatus is characterized by an optical output power of at least 5 W (claim 1). 
Goutain ‘800 does not disclose in claim 1: a plurality of ceramic support members, a plurality of laser diodes each coupled to one of the plurality of support member, each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam; and a power source electrically coupled to the laser diode devices.
Mitra et al. disclose: a plurality of support members (each laser 14, 15 and 16 inherently has a support member) (Fig. 3, [0054], [0059]); a plurality of laser diodes coupled to the plurality of support member, each of the plurality of laser diode chips having a single laser diode device (a laser bar is a single laser diode device) configured to emit a laser beam (Fig. 3, [0054], [0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘800 by forming a plurality of support members and a plurality of laser diode chips on each support member in order to increase the number of light beams emitted by the optical module.
Goutain ‘800 as modified do not disclose: ceramic support member; and a power source electrically coupled to the laser diode devices.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain ‘800 as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Goutain ‘800 as modified do not disclose: and a power source electrically coupled to the laser diode devices.
Suda discloses: a power source electrically coupled to the laser diode device (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goutain ‘800 as modified by coupling a power source to the laser diodes in order to electrically bias the laser diode devices. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45, 46, 51, 52, 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farries et al. (6,249,536) in view of Nagano et al. (2004/0027631), Feitisch et al. (2006/0018355), Schulz-Harder et al. (2008/0192785) and Suda (6,324,197).

Regarding claim 45, Farries et al. disclose: an optical module apparatus comprising: a support member (substrate 30) (Fig. 2, col 4, lines 15-25); laser diode device (1) configured to emit a laser beam; wherein at least one of the plurality of laser diode chips comprise gallium and nitrogen containing laser diode devices configured to emit a laser beam characterized by emission selected from from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm (Figs. 1 and 2, col 3, lines 20-30, col 5, lines 50-53); a free space with a non-guided characteristic capable of transmitting the laser beams from each of the plurality of laser diode devices (implicitly taught); the output beam is characterized by an operating optical output power of at least 5 W (col 5, lines 40-41).
Farries et al. do not disclose: a plurality of ceramic support members, a plurality of laser diodes each coupled to the one of the plurality of ceramic support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam; one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Farries as modified do not disclose: ceramic support member, one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Farries as modified do not disclose: one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Nagano et al. disclose: condensing lens (20) for optically combining radiation from the emitters (Fig. 1, [0149]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by adding a condensing lens at the front side of the plurality of support members in order to combine radiation from the emitters. The device as modified disclose: one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams.
Farries as modified do not disclose: a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Schulz-Harder disclose: heat sink bonded to a laser device, the heat sink having low thermal impedance (Fig. 7, [0076], [0094]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by bonding a heat sink to each of the lurality of support members in order to control the temperature of the laser device. The device as modified disclose: he plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Farries as modified do not disclose: a power source electrically coupled to the plurality of laser diode chips.
Suda discloses: a power source electrically coupled to the laser diode device (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farries as modified by coupling a power source to the laser diodes in order to electrically bias the laser diode devices.

Regarding claim 46, Farries as modified discloses: wherein at least one of the plurality of laser diode chips comprises an AlInGaP laser diode device configured to emit a laser beam characterized by red emission with a wavelength ranging from 625 nm to 665 nm; or wherein at least one of the plurality of laser diode chips comprises a GaAs or AlGaAsP laser diode device configured to emit a laser beam characterized by an infrared emission, or a combination thereof (Farries, col 4, lines 15-25). 

Regarding claim 51, Farries as modified discloses: further comprising a plurality of submount members characterized by a coefficient of thermal expansion (CTE) each coupled to one of the plurality of ceramic support members and the heat sink, wherein the plurality of submount members couple the plurality of laser diode chips to the plurality of ceramic support members (Schulz-Harder Fig. 7, [0076], [0094]). 

Regarding claim 52, Farries as modified do not disclose: wherein each of the plurality of submount members comprises a material selected from aluminum nitride, silicon carbide, BeO, diamond, composite diamond, and a combination of any of the foregoing. 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as aluminum nitride, silicon carbide, BeO, diamond, composite diamond based on its suitability for the device.  

Regarding claim 57, Farries as modified discloses: wherein the plurality of laser diode chips include N laser diode devices and N ranges from 3 to 50 (Farries, Figs. 1 and 2, col 3, lines 20-30, col 5, lines 40-53). 

Regarding claim 58, Farries as modified discloses: wherein the output beam is characterized by an optical power of 5 W and greater, 10 W and greater, 50 W and greater, 100 W and greater, or 200 W and greater (Farries, Figs. 1 and 2, col 3, lines 20-30, col 5, lines 40-53). 

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farries et al. (6,249,536) in view of Nagano et al. (2004/0027631), Feitisch et al. (2006/0018355), Schulz-Harder et al. (2008/0192785), Suda (6,324,197) and Kimura et al. (2002/0118715).

Regarding claim 56, Farries as modified do not disclose: wherein the one or more optical devices comprise an optical fiber, wherein the output beam is coupled into the optical fiber.
Kimura et al. disclose: an optical fiber configured to receive laser beams from a laser device (Fig. 6, [0016]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by coupling an optical fiber to the laser device in order to transmit the laser beam over a longer distance.

Claims 59-63, 67, 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farries et al. (6,249,536) in view of Nagano et al. (2004/0027631), Feitisch et al. (2006/0018355), Schulz-Harder et al. (2008/0192785) and Kimura et al. (2002/0118715).

Regarding claim 59, Farries et al. disclose: an optical module apparatus comprising: a support member (substrate 30) (Fig. 2, col 4, lines 15-25); a plurality of laser diode devices (12) overlying the support member, each of the plurality of laser diode devices configured to emit a laser beam; wherein at least one of the laser diode devices comprise gallium and nitrogen and is configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm, and a combination thereof (Figs. 1 and 2, col 3, lines 20-30, col 5, lines 50-53); the output beam is characterized by an operating optical output power of at least 5 W (col 5, lines 40-41).
Farries et al. do not disclose: a plurality of ceramic support members; a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips; each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam, one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Farries as modified do not disclose: ceramic support members; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Farries as modified do not disclose: one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Nagano et al. disclose: condensing lens (20) for optically combining radiation from the emitters (Fig. 1, [0149]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by adding a condensing lens at the front side of the plurality of support members in order to combine radiation from the emitters. The device as modified disclose: one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams;
Farries as modified do not disclose: an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Kimura et al. disclose: an optical fiber configured to receive laser beams from a laser device (Fig. 6, [0016]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by coupling an optical fiber to the laser device in order to transmit the laser beam over a longer distance. The device as modified discloses: an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration.
Farries as modified do not disclose: wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Schulz-Harder disclose: heat sink bonded to a laser device, the heat sink having low thermal impedance (Fig. 7, [0076], [0094]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by bonding a heat sink to each of the support members in order to control the temperature of the plurality of laser diode chips. The device as modified disclose: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.

Regarding claim 60, Farries as modified discloses: wherein the free space optics provide optical coupling of the laser beams to the optical fiber and are selected from one or more of a fast axis collimating (FAC) lens or a slow axis collimating (SAC) lens (implicitly taught, laser beam must be collimated in at least one of the fast axis or slow axis in order to couple the beam into the optical fiber) (Fig. 6, [0009]). 

Regarding claim 61, Farries as modified do not disclose: wherein the optical fiber is spaced from the plurality of laser diode chips by between about 0.2 mm to about 10 mm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a plurality of laser diodes spaced apart from an optical fiber. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the distance between the fiber and laser diodes by routine experimentation.

Regarding claim 62, Farries as modified discloses: wherein the output beam is characterized by an optical power of 5 W and greater, 10 W and greater, 50 W and greater, 100 W and greater, or 200 W and greater (Farries, col 5, lines 40-41). 

Regarding claim 63, Farries as modified do not disclose: wherein the optical fiber has a dimension of between about 100 µm to about 800 µm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a plurality of laser diodes spaced apart from an optical fiber having a dimension. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the dimension of the optical fiber by routine experimentation.

Regarding claim 67, Farries as modified discloses: wherein at least one of the laser diode chips comprises an AlInGaP laser diode device configured to emit a laser beam characterized by red emission with a wavelength ranging from 625 nm to 665 nm; or wherein at least one of the laser diode chips comprises a GaAs or AlGaAsP laser diode device configured to emit a laser beam characterized by an infrared emission, or a combination thereof (Farries, col 4, lines 15-25). 

Regarding claim 70, Farries et al. disclose: an optical module apparatus; an application configured with the optical module apparatus (col 1, lines 1-15), an optical module apparatus comprising: an optical module apparatus comprising: a support member (substrate 30) (Fig. 2, col 4, lines 15-25); a plurality of laser diode devices (12) overlying the support member, each of the plurality of laser diode devices configured to emit a laser beam; wherein at least one of the plurality of laser diode chips comprise gallium and nitrogen and is configured to emit a laser beam characterized by emission selected from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm, and a combination thereof (Figs. 1 and 2, col 3, lines 20-30, col 5, lines 50-53); the output beam is characterized by an operating optical output power of at least 5 W (col 5, lines 40-41).
Farries et al. do not disclose: a package configured to enclose the optical module apparatus; a plurality of ceramic support members; a plurality of laser diodes each coupled to one of the plurality of ceramic support members; each of the plurality of laser diode chips having a single laser diode, each of the laser diode chips configured to emit a laser beam; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Farries as modified do not disclose: ceramic support member; a package configured to enclose the optical module apparatus; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Farries as modified do not disclose: a package configured to enclose the optical module apparatus; one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Nagano et al. disclose: condensing lens (20) for optically combining radiation from the emitters (Fig. 1, [0149]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by adding a condensing lens at the front side of the plurality of support members in order to combine radiation from the emitters. The device as modified disclose: one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams; the laser beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the one or more optical devices comprise free-space optics configured to create one or more free space optical beams.
Farries as modified do not disclose: a package configured to enclose the optical module apparatus; an optical fiber configured to receive the laser beams from the plurality of laser diode chips by optical coupling; and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Kimura et al. disclose: a package configured to enclose the optical module apparatus (Fig. 6, [0009]); an optical fiber configured to receive laser beams from a laser device (Fig. 6, [0016]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by enclosing the optical module in a package and coupling an optical fiber to the laser device in order to protect the laser module and to transmit the laser beam over a longer distance. The device as modified discloses: an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration.
Farries as modified do not disclose: herein: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink.
Schulz-Harder disclose: heat sink bonded to a laser device, the heat sink having low thermal impedance (Fig. 7, [0076], [0094]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by bonding a heat sink to each of the plurality of support members in order to control the temperature of the plurality of laser diode chips. The device as modified disclose: the plurality of ceramic support members are configured to transport thermal energy from the plurality of laser diode chips to a heat sink

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farries et al. (6,249,536) in view of Nagano et al. (2004/0027631), Feitisch et al. (2006/0018355), Schulz-Harder et al. (2008/0192785), Suda (6,324,197) and Kimura et al. (2002/0118715).

Regarding claim 69, Farries et al. disclose: an optical module apparatus; an application configured with the optical module apparatus (col 1, lines 1-15), an optical module apparatus comprising: a support member (substrate 30) (Fig. 2, col 4, lines 15-25); a plurality of laser diode devices (12) each configured to emit a laser beam; wherein at least one of the plurality of laser diode chips comprise gallium and nitrogen containing laser diode devices configured to emit a laser beam characterized by emission selected from from violet emission with a wavelength ranging from 395 nm to 425 nm, blue emission with a wavelength ranging from 415 nm to 485 nm, or green emission with a wavelength ranging from 500 nm to 560 nm (Figs. 1 and 2, col 3, lines 20-30, col 5, lines 50-53); a free space with a non-guided characteristic capable of transmitting the laser beams from each of the plurality of laser diode devices (implicitly taught); the output beam is characterized by an operating optical output power of at least 5 W (col 5, lines 40-41).
Farries et al. do not disclose: a package configured to enclose the optical module apparatus; a package configured to enclose the optical module apparatus; a plurality of ceramic support members; a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips; each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam; one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality laser diode chips to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Nagano et al. disclose: a plurality of support members (submount), a plurality of laser diodes each coupled to one of the plurality of support members to form a plurality of laser diode chips, each of the plurality of laser diodes having a single laser diode configured to emit a laser beam (Fig. 16, [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries by forming a plurality of support members and a plurality of laser diodes each coupled to one of the support members in order to improve heat dissipation for each laser diode.
Farries as modified do not disclose: ceramic support member; a package configured to enclose the optical module apparatus; a package configured to enclose the optical module apparatus; one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality laser diode chips to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Feitisch et al. disclose: ceramic support member (Fig. 6a, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by using a ceramic support member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a plurality of laser diodes formed on a plurality of ceramic support members used to dissipate heat generated by the laser diodes.
Farries as modified do not disclose: a package configured to enclose the optical module apparatus; a package configured to enclose the optical module apparatus; one or more optical devices configured to receive laser beams from the plurality of laser diode chips, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality laser diode chips to a heat sink; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Nagano et al. disclose: condensing lens (20) for optically combining radiation from the emitters (Fig. 1, [0149]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by adding a condensing lens at the front side of the substrate in order to combine radiation from the emitters. The device as modified disclose: one or more optical devices configured to receive laser beams from the plurality of laser diode devices, and to combine or collimate the laser beams to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; the one or more optical devices comprise free-space optics configured to create one or more free space optical beams.
Farries as modified do not disclose: a package configured to enclose the optical module apparatus; a package configured to enclose the optical module apparatus; and a power source electrically coupled to the plurality of laser diode chips; wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality laser diode chips to a heat sink; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Schulz-Harder disclose: heat sink bonded to a laser device, the heat sink having low thermal impedance (Fig. 7, [0076], [0094]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by bonding a heat sink to each of the support members in order to control the temperature of the optical module. The device as modified disclose: wherein: the plurality of ceramic support members are configured to transport thermal energy from the plurality laser diode chips to a heat sink; a thermal path from each of the plurality of laser diode chips to the heat sink is characterized by a thermal impedance.
Farries as modified do not disclose: a package configured to enclose the optical module apparatus; and a power source electrically coupled to the plurality of laser diode chips 
Suda discloses: a power source electrically coupled to the laser diode device (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farries as modified by coupling a power source to the laser diodes chips in order to electrically bias the laser diode devices.
Farries as modified do not disclose: a package configured to enclose the optical module apparatus.
Kimura et al. disclose: a package (F) configured to enclose the optical module apparatus (Fig. 6, [0009]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Farries as modified by enclosing the optical module in a package in order to protect the optical module. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828